Citation Nr: 0427114	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  04-27 284	)	DATE
	)
	)


THE ISSUE

Whether an October 1980 decision of the Board of Veterans' 
Appeals, denying entitlement to service connection for 
defective hearing, may be revised or reversed based on clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963. 

This matter comes before the Board on a December 2002 motion 
by the veteran, alleging CUE in an October 1980 Board 
decision that denied, in pertinent part, service connection 
for defective hearing.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of its 
October 1980 decision, were before the Board, and the 
statutory and regulatory provisions in existence at that time 
were correctly applied in the decision denying entitlement to 
service connection for defective hearing.

2.  The Board's October 1980 decision did not include the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

There was no CUE in the October 1980 Board decision that 
denied service connection for defective hearing. 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
inapplicable to this CUE motion. See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 
165 (2001).

In December 2000, the veteran, through his representative, 
alleged CUE in the Board's October 1980 decision denying 
service connection for defective hearing.  
In August 2004, the veteran's representative submitted 
additional argument in support of the Motion for Revision and 
Decision on the Grounds of CUE.

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411. Pursuant to 38 C.F.R. § 20.1404(b), a 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made. (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the VA not later 
than 90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. (1) Changed 
diagnosis. A new medical diagnosis that 
''corrects'' an earlier diagnosis 
considered in a Board decision. (2) Duty 
to assist. The Secretary's failure to 
fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as 
to how the facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403.

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions. 38 C.F.R. § 20.1411 (a), (b).  

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

In its October 1980 decision, the Board concluded that the 
veteran had pre-existing bilateral defective hearing which 
was not aggravated during his active duty service.  In 
reaching this determination, the Board cited 38 U.S.C. §§ 
331, 353 and 38 C.F.R. § 3.306(a).

The veteran now contends that there was CUE in that October 
1980 Board decision. In essence, the veteran alleges that the 
Board's October 1980 decision failed to properly apply the 
presumption of soundness.  He specifically alleges that CUE 
was committed based upon (1) the Board's alleged failure to 
apply the regulatory provisions of 38 C.F.R. § 3.304(b); and 
(2) the Board's alleged failure to consider, reference or 
cite to 38 U.S.C.A. § 1111.  

Reviewing the October 1980 Board decision based on the law 
then in effect and the evidence then available, the 
undersigned finds no CUE in the Board's alleged failure to 
apply the presumption of soundness, as directed under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  A review of the 
evidence in the record in October 1980 included a pre-
induction report of medical history, performed in January 
1961, noting the veteran's history of ear, nose or throat 
trouble, and noting his history of running ears.  The report 
of his induction examination, performed in September 1961, 
specifically contained a diagnosis of "defective hearing."  
An audiometric evaluation conducted in connection with his 
induction examination showed defective hearing. A second 
medical history, completed pursuant to his induction 
examination in September 1961, noted the veteran's history of 
ear, nose or throat trouble, and noted a history of running 
ears.  These findings show that defective hearing was noted 
at entry and the presumption of soundness as indicated in 38 
C.F.R. § 3.304(b) (1980) does not arise.  In addition, the 
veteran's separation examination in August 1963 included an 
audiometric evaluation that showed hearing deficits no 
greater than those shown on the induction examination, and 
the Board concluded that the hearing loss shown at entry was 
subject during service to exacerbations of symptomatology and 
that defective hearing did not become worse during the course 
of active service.

The Board's October 1980 decision was based on the evidence 
before it that showed defective hearing at entry and 
defective hearing at separation that was no worse than that 
shown at entry.  Thus, the Board's decision did not include 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, a 
disagreement as to how the facts were weighed or evaluated in 
October 1980 cannot form the basis of a claim of clear and 
unmistakable error. See Luallen v. Brown, 8 Vet. App. 92 
(1995).  Hence, the 1980 finding that the veteran had a 
preexisting defective hearing disorder, which, in effect, was 
not aggravated by his active duty service, was not CUE.

The Board's failure to specifically cite to 38 U.S.C.A. 
§ 1111 did not constitute error that would have resulted in a 
manifestly different outcome. The Board in its October 1980 
decision considered the complete records in making its 
determination therein.  In 1980, there was no incorrect 
finding of facts, and there was no conclusion compelled by 
the evidence about which reasonable minds could not differ. 
38 C.F.R. § 20.1403(a).

Lastly, the representative argues that the Board's failure to 
resolve reasonable doubt and find in the veteran's favor was 
somehow itself a basis of CUE.  But again, an opinion as to 
the weight of evidence cannot be a basis of CUE. Russell.


ORDER

The October 1980 Board decision denying service connection 
for bilateral defective hearing was not clearly and 
unmistakably erroneous.  The benefit sought is denied.



                       
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



